DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Claims 1-19 are pending.  Claim 1 is independent. Claim 1 is amended in the response filed 3/2/2021.  Claim 20 is withdrawn from consideration. 
Response to Amendment
The objection to claim 1 is withdrawn in light of Applicant’s amendment. 
The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Moore et al. (W02008100445 A2) is withdrawn in light of Applicant’s amendment requiring an antioxidant.
The rejection of claims 1-19 under 35 U.S.C. 103 as obvious over Brown et al. (WO2015069945) is withdrawn.
The rejection of claims 1-19 under 35 U.S.C. 103 as obvious over Qin et al. (US 20160326467 A1) is maintained.
The nonstatutory double patenting rejections are maintained.  Examiner notes that Applicant’s response filed 3/1/2021 urges that they be held in abeyance.  
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. Applicant’s urge that the prior art made of record do not teach the claim 1 amendment now requiring a triggering agent and an antioxidant.  In response, the rejection over Qin et al. (US 2016326467 A1) is maintained because Qin et al. teach the same leuco dyes are known to exhibit a color change upon a specific triggering agents at [0003] and teach the inclusion of antioxidants in [0271] on page 31.  Accordingly the rejection is maintained and the amendments are addressed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over Qin et al. (US 20160326467 A1)
Qin et al. (US 2016326467 A1) teaches laundry care compositions that contain leuco colorants and their use in the laundering of textile articles and teach the inclusion of antioxidants in [0271] on page 31. The leuco colorants are provided in a stable, substantially colorless state and then may be transformed to an intense colored state upon exposure to light for example. The laundry care compositions of Qin et al. enhance the apparent or visually perceived whiteness of, or to impart a desired hue to, textile articles washed or otherwise treated with the laundry care composition (paragraph [0002]}. Qin et al. guide one of ordinary 
Regarding the leuco colorant see the same as claimed on pages 5-6.
[0210] and [0238] teach amino triazinyl moieties encompassing the claimed reative moiety and would be expected to have the same or similar properties of sufficiently electrophilic to react with a nucleophilic moiety as claimed by claim 1 as they are the same compounds in claim 12. 
Examiner’s position is that one of ordinary skill is guided to the claimed 1:9 ratio of a leuco composition to colored reactive leuco compound by the teaching in pages 16-17 guiding one of ordinary skill to incorporate [0107] typically the leuco colorant in an amount from 0.00001 to 5 wt % of the composition with a colored lueco TPM (encompassing the language to colored reactive lueco compound) is in an amount of less than 20% see [0111].  See pages 16-17 teaching one of ordinary skill to calculate this ratios.
Qin et al. do not exemplify the claimed lueco composition of claim 1.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed laundry care composition, and then washing said textile article with or without further amount of laundry care composition is specifically contemplated within the prior art when reading paragraph [0322] in the light of paragraphs [0319] to [0321].  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11 of U.S. Patent No. US 9,982,221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,982,221 claims a similar laundry care method and at least one compound represented by formula (I) (see claims 1-3 and 10-11 of U.S. Patent No. 9,982,221), as required in the instant claims. Therefore, instant claims 1 -20 are an obvious formulation in view of claims 1-3 and 10-11 of U.S. Patent No. 9,982,221. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,385,294 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,385,294 B2 claims a similar laundry care compound represented by formula (I) (see claims 1 -20 of U.S. Patent No. 10,385,294 B2) with the same halogenated reactive moiety, as required in the instant claims. Therefore, instant claims 1 -20 are an obvious formulation in view of claims 1 -20 of U.S. Patent No. 10,385,294 B2. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,377,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. .
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of copending Application No. 15/800,100; claims 1 -19 of copending Application No. 15/800,118; claims 1 -21 of copending Application No. 15/800,834; claims 1 -29 of copending Application No. 15/963,147; claims 1-19 of copending Application No.16/157,115; claims 1 -20 of copending Application No. 16/157,120; claims 1 -19 of copending Application No. 16/157,127;  claims 1-20 of copending Application No.16/157,131; claims 1 -31 of copending Application No. 16/157,932; claims 1 -20 of copending Application No. 15/800,121 ; claims 1-19 of copending Application No.16/157,116; claims 1 -29 of copending Application No. 16/163,193; claims 1 -20 of copending Application No 15/800,114; claims 1-15 of copending Application No. 15/800,099 and claims 1-15 of copending Application No. 15/800,859.  
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above listed copending applications claim a similar laundry care leuco based composition (see the instant claims being an obvious formulation in view of the laundry processes in the copending claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764